Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1 – 20 are pending in this application. Claims 1, 15 and 18 are independent.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4 – 12, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gerst, III, Carl W. (US-20180089481-A1, hereinafter simply referred to as Gerst).

Regarding independent claims 1, 15 and 18, Gerst teaches:
A method for facilitating creation of an image analysis job (See at least Gerst, ¶ [0035], FIG. 2, "…a procedure 200 for configuring one or more ID-reading vision system camera assemblies is shown…"), the method comprising:
receiving, by one or more processors (e.g., processor in Gerst), an image file (See at least Gerst, ¶ [0035], FIG. 2, "…a procedure 200 for configuring one or more ID-reading vision system camera assemblies is shown…in step 220, the user or operator uses the application on the mobile device to acquire an image of the fiducial and object ID together…"); automatically determining, by the one or more processors (e.g., processor in Gerst), an item of interest (e.g., object/region of interest in Gerst) within the image file (See at least Gerst, ¶ [0030, 0035], FIGS. 1, 2; "…FIG. 1A shows an exemplary region of interest 180A, the printed data structure 162A on the card or label 160A can be one or more calibrated fiducials that have a known size and shape…", "…a procedure 200 for configuring one or more ID-reading vision system camera assemblies is shown…in step 220, the user or operator uses the application on the mobile device to acquire an image of the fiducial and object ID together…"); analyzing, by the one or more processors, the item of interest to determine an appropriate tool (e.g., determine appropriate equipment (FIG. 9, #930) in Gerst) for processing the item of interest (See at least Gerst, ¶ [0030, 0035, 0048], FIGS. 1, 2, 4, 9; "…FIG. 1A shows an exemplary region of interest 180A, the printed data structure 162A on the card or label 160A can be one or more calibrated fiducials that have a known size and shape…", "…a procedure 200 for configuring one or more ID-reading vision system camera assemblies is shown…in step 220, the user or operator uses the application on the mobile device to acquire an image of the fiducial and object ID together…", "…the applications 192 collect user application requirements and automatically determine a physical solution and configuration of the vision system software…", "…In step 930, the server receives this information and any other information deemed relevant to setup and configuration and processes it based upon a knowledge base of available equipment and capabilities…"); and displaying (e.g., by providing information via user interface in Gerst), by the one or more processors, on a display screen (e.g., interface display screen in Gerst): (i) an image corresponding to the image file (e.g., FIG. 1A, #180A in Gerst), (ii) an indication of the item of interest (e.g., FIG. 1A, #162A in Gerst), and (iii) an indication of the appropriate tool (e.g., the appropriate vision system software in Gerst) (See at least Gerst, ¶ [0030, 0035, 0048, 0049], FIGS. 1, 2, 4, 9; "…FIG. 1A shows an exemplary region of interest 180A, the printed data structure 162A on the card or label 160A can be one or more calibrated fiducials that have a known size and shape…", "…a procedure 200 for configuring one or more ID-reading vision system camera assemblies is shown…in step 220, the user or operator uses the application on the mobile device to acquire an image of the fiducial and object ID together…", "…the applications 192 collect user application requirements and automatically determine a physical solution and configuration of the vision system software…", "…In step 930, the server receives this information and any other information deemed relevant to setup and configuration and processes it based upon a knowledge base of available equipment and capabilities…", "…This information can be provided to the user and also various sales and support personnel in step 940…the server computes the appropriate vision system software for the situation…").
Gerst teaches all the subject matters of the claimed inventive concept as expressed in the rejections above. However, the teachings are taught in separate embodiments.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gerst taught in separate embodiments for the desirable and advantageous purpose of allowing the user/operator of an ID reading (e.g. logistics) system to employ a commercially available mobile device to determine configuration properties for objects and associated IDs, and provide these in an automated manner to the processor of the ID reader, as discussed in Gerst (See ¶ [0006]); thereby, helping to improve the overall system robustness by allowing the user/operator of an ID reading (e.g. logistics) system to employ a commercially available mobile device to determine configuration properties for objects and associated IDs, and provide these in an automated manner to the processor of the ID reader.

Regarding dependent claim 2, Gerst teaches:
wherein the indication of the item of interest comprises a box (e.g., FIG. 1A, #160A in Gerst) encompassing the item of interest (See at least Gerst, ¶ [0030, 0035, 0048, 0049], FIGS. 1, 2, 4, 9; "…FIG. 1A shows an exemplary region of interest 180A, the printed data structure 162A on the card or label 160A can be one or more calibrated fiducials that have a known size and shape…", "…a procedure 200 for configuring one or more ID-reading vision system camera assemblies is shown…in step 220, the user or operator uses the application on the mobile device to acquire an image of the fiducial and object ID together…", "…the applications 192 collect user application requirements and automatically determine a physical solution and configuration of the vision system software…", "…In step 930, the server receives this information and any other information deemed relevant to setup and configuration and processes it based upon a knowledge base of available equipment and capabilities…", "…This information can be provided to the user and also various sales and support personnel in step 940…the server computes the appropriate vision system software for the situation…").

Regarding dependent claims 4, 17 and 20, Gerst teaches:
wherein the appropriate tool comprises a barcode scanning tool (e.g., area-scan image-based barcode reading/decoding application in Gerst), a pattern matching tool, an edge detection tool, or a measurement tool (See at least Gerst, ¶ [0030, 0035, 0048, 0049], FIGS. 1, 2, 4, 9; "…FIG. 1A shows an exemplary region of interest 180A, the printed data structure 162A on the card or label 160A can be one or more calibrated fiducials that have a known size and shape…", "…a procedure 200 for configuring one or more ID-reading vision system camera assemblies is shown…in step 220, the user or operator uses the application on the mobile device to acquire an image of the fiducial and object ID together…", "…the applications 192 collect user application requirements and automatically determine a physical solution and configuration of the vision system software…", "…In step 930, the server receives this information and any other information deemed relevant to setup and configuration and processes it based upon a knowledge base of available equipment and capabilities…", "…This information can be provided to the user and also various sales and support personnel in step 940…the server computes the appropriate vision system software for the situation…").

Regarding dependent claim 5, Gerst teaches:
wherein the item of interest comprises a physical object (e.g., an object containing one or more IDs in Gerst) (See at least Gerst, ¶ [0030, 0035, 0048, 0049], FIGS. 1, 2, 4, 9; "…FIG. 1A shows an exemplary region of interest 180A, the printed data structure 162A on the card or label 160A can be one or more calibrated fiducials that have a known size and shape…", "…a procedure 200 for configuring one or more ID-reading vision system camera assemblies is shown…in step 220, the user or operator uses the application on the mobile device to acquire an image of the fiducial and object ID together…", "…the applications 192 collect user application requirements and automatically determine a physical solution and configuration of the vision system software…", "…In step 930, the server receives this information and any other information deemed relevant to setup and configuration and processes it based upon a knowledge base of available equipment and capabilities…", "…This information can be provided to the user and also various sales and support personnel in step 940…the server computes the appropriate vision system software for the situation…").

Regarding dependent claim 6, Gerst teaches:
wherein the item of interest comprises a barcode (See at least Gerst, ¶ [0030, 0035, 0048, 0049], FIGS. 1, 2, 4, 9; "…FIG. 1A shows an exemplary region of interest 180A, the printed data structure 162A on the card or label 160A can be one or more calibrated fiducials that have a known size and shape…", "…a procedure 200 for configuring one or more ID-reading vision system camera assemblies is shown…in step 220, the user or operator uses the application on the mobile device to acquire an image of the fiducial and object ID together…", "…the applications 192 collect user application requirements and automatically determine a physical solution and configuration of the vision system software…", "…In step 930, the server receives this information and any other information deemed relevant to setup and configuration and processes it based upon a knowledge base of available equipment and capabilities…", "…This information can be provided to the user and also various sales and support personnel in step 940…the server computes the appropriate vision system software for the situation…").

Regarding dependent claim 7, Gerst teaches:
determining, by the one or more processors, that the item of interest comprises a barcode (See at least Gerst, ¶ [0030, 0035, 0048, 0049], FIGS. 1, 2, 4, 9; "…FIG. 1A shows an exemplary region of interest 180A, the printed data structure 162A on the card or label 160A can be one or more calibrated fiducials that have a known size and shape…", "…a procedure 200 for configuring one or more ID-reading vision system camera assemblies is shown…in step 220, the user or operator uses the application on the mobile device to acquire an image of the fiducial and object ID together…", "…the applications 192 collect user application requirements and automatically determine a physical solution and configuration of the vision system software…", "…In step 930, the server receives this information and any other information deemed relevant to setup and configuration and processes it based upon a knowledge base of available equipment and capabilities…", "…This information can be provided to the user and also various sales and support personnel in step 940…the server computes the appropriate vision system software for the situation…"); and in response to the determination that the item of interest comprises a barcode, determining, by the one or more processors, that the appropriate tool corresponds to a barcode scanning tool (e.g., area-scan image-based barcode reading/decoding application in Gerst) (See at least Gerst, ¶ [0030, 0035, 0048, 0049], FIGS. 1, 2, 4, 9; "…FIG. 1A shows an exemplary region of interest 180A, the printed data structure 162A on the card or label 160A can be one or more calibrated fiducials that have a known size and shape…", "…a procedure 200 for configuring one or more ID-reading vision system camera assemblies is shown…in step 220, the user or operator uses the application on the mobile device to acquire an image of the fiducial and object ID together…", "…the applications 192 collect user application requirements and automatically determine a physical solution and configuration of the vision system software…", "…In step 930, the server receives this information and any other information deemed relevant to setup and configuration and processes it based upon a knowledge base of available equipment and capabilities…", "…This information can be provided to the user and also various sales and support personnel in step 940…the server computes the appropriate vision system software for the situation…").

Regarding dependent claim 8, Gerst teaches:
determining, by the one or more processors, that the item of interest does not comprise a barcode (e.g., when the self-describing fiducial 162B is compared to the object ID in Gerst) (See at least Gerst, ¶ [0030, 0035, 0048, 0049], FIGS. 1, 2, 4, 9; "…FIG. 1A shows an exemplary region of interest 180A, the printed data structure 162A on the card or label 160A can be one or more calibrated fiducials that have a known size and shape…", "…a procedure 200 for configuring one or more ID-reading vision system camera assemblies is shown…in step 220, the user or operator uses the application on the mobile device to acquire an image of the fiducial and object ID together…", "…the applications 192 collect user application requirements and automatically determine a physical solution and configuration of the vision system software…", "…In step 930, the server receives this information and any other information deemed relevant to setup and configuration and processes it based upon a knowledge base of available equipment and capabilities…", "…This information can be provided to the user and also various sales and support personnel in step 940…the server computes the appropriate vision system software for the situation…"); and in response to the determination that the item of interest does not comprise a barcode (e.g., when the self-describing fiducial 162B is compared to the object ID in Gerst), determining, by the one or more processors, that the appropriate tool corresponds to a pattern matching tool or an edge detection tool (e.g., edges are detected in Gerst) (See at least Gerst, ¶ [0030, 0035, 0048, 0049], FIGS. 1, 2, 4, 9; "…FIG. 1A shows an exemplary region of interest 180A, the printed data structure 162A on the card or label 160A can be one or more calibrated fiducials that have a known size and shape…", "…a procedure 200 for configuring one or more ID-reading vision system camera assemblies is shown…in step 220, the user or operator uses the application on the mobile device to acquire an image of the fiducial and object ID together…", "…the applications 192 collect user application requirements and automatically determine a physical solution and configuration of the vision system software…", "…In step 930, the server receives this information and any other information deemed relevant to setup and configuration and processes it based upon a knowledge base of available equipment and capabilities…", "…This information can be provided to the user and also various sales and support personnel in step 940…the server computes the appropriate vision system software for the situation…").

Regarding dependent claim 9, Gerst teaches:
determining, by the one or more processors, that the item of interest comprises a physical object (e.g., an object containing one or more IDs in Gerst) (See at least Gerst, ¶ [0030, 0035, 0048, 0049], FIGS. 1, 2, 4, 9; "…FIG. 1A shows an exemplary region of interest 180A, the printed data structure 162A on the card or label 160A can be one or more calibrated fiducials that have a known size and shape…", "…a procedure 200 for configuring one or more ID-reading vision system camera assemblies is shown…in step 220, the user or operator uses the application on the mobile device to acquire an image of the fiducial and object ID together…", "…the applications 192 collect user application requirements and automatically determine a physical solution and configuration of the vision system software…", "…In step 930, the server receives this information and any other information deemed relevant to setup and configuration and processes it based upon a knowledge base of available equipment and capabilities…", "…This information can be provided to the user and also various sales and support personnel in step 940…the server computes the appropriate vision system software for the situation…"); and in response to the determination that the item of interest comprises a physical object, determining, by the one or more processors, that the appropriate tool corresponds to a measurement tool (See at least Gerst, ¶ [0030, 0035, 0048, 0049], FIGS. 1, 2, 4, 9; "…FIG. 1A shows an exemplary region of interest 180A, the printed data structure 162A on the card or label 160A can be one or more calibrated fiducials that have a known size and shape…", "…a procedure 200 for configuring one or more ID-reading vision system camera assemblies is shown…in step 220, the user or operator uses the application on the mobile device to acquire an image of the fiducial and object ID together…", "…the applications 192 collect user application requirements and automatically determine a physical solution and configuration of the vision system software…", "…In step 930, the server receives this information and any other information deemed relevant to setup and configuration and processes it based upon a knowledge base of available equipment and capabilities…", "…This information can be provided to the user and also various sales and support personnel in step 940…the server computes the appropriate vision system software for the situation…").

Regarding dependent claim 10, Gerst teaches:
wherein the one or more processors receive the image from a camera (e.g., ID reader (also termed herein, a “camera”) in Gerst) (See at least Gerst, ¶ [0030, 0035, 0048, 0049], FIGS. 1, 2, 4, 9; "…FIG. 1A shows an exemplary region of interest 180A, the printed data structure 162A on the card or label 160A can be one or more calibrated fiducials that have a known size and shape…", "…a procedure 200 for configuring one or more ID-reading vision system camera assemblies is shown…in step 220, the user or operator uses the application on the mobile device to acquire an image of the fiducial and object ID together…", "…the applications 192 collect user application requirements and automatically determine a physical solution and configuration of the vision system software…", "…In step 930, the server receives this information and any other information deemed relevant to setup and configuration and processes it based upon a knowledge base of available equipment and capabilities…", "…This information can be provided to the user and also various sales and support personnel in step 940…the server computes the appropriate vision system software for the situation…").

Regarding dependent claim 11, Gerst teaches:
wherein the one or more processors receive the image from a database (e.g., distributed environment (e.g. a cloud) in Gerst) (See at least Gerst, ¶ [0030, 0035, 0048, 0049], FIGS. 1, 2, 4, 9; "…FIG. 1A shows an exemplary region of interest 180A, the printed data structure 162A on the card or label 160A can be one or more calibrated fiducials that have a known size and shape…", "…a procedure 200 for configuring one or more ID-reading vision system camera assemblies is shown…in step 220, the user or operator uses the application on the mobile device to acquire an image of the fiducial and object ID together…", "…the applications 192 collect user application requirements and automatically determine a physical solution and configuration of the vision system software…", "…In step 930, the server receives this information and any other information deemed relevant to setup and configuration and processes it based upon a knowledge base of available equipment and capabilities…", "…This information can be provided to the user and also various sales and support personnel in step 940…the server computes the appropriate vision system software for the situation…").

Regarding dependent claim 12, Gerst teaches:
wherein the automatically determining the item of interest within the image file occurs by analyzing the image file using pixel analysis (e.g., mapping by the application of the pixel locations in Gerst) (See at least Gerst, ¶ [0030, 0035, 0048, 0049], FIGS. 1, 2, 4, 9; "…FIG. 1A shows an exemplary region of interest 180A, the printed data structure 162A on the card or label 160A can be one or more calibrated fiducials that have a known size and shape…", "…a procedure 200 for configuring one or more ID-reading vision system camera assemblies is shown…in step 220, the user or operator uses the application on the mobile device to acquire an image of the fiducial and object ID together…", "…the applications 192 collect user application requirements and automatically determine a physical solution and configuration of the vision system software…", "…In step 930, the server receives this information and any other information deemed relevant to setup and configuration and processes it based upon a knowledge base of available equipment and capabilities…", "…This information can be provided to the user and also various sales and support personnel in step 940…the server computes the appropriate vision system software for the situation…").


Allowable Subject Matter
Dependent claims 3, 13, 14, 16 and 19 are objected to as being allowable – including all of the limitations of their base claim(s) and any intervening and/or dependent claims, if re-written in independent form.









Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 – 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 – 9199 (IN USA OR CANADA) or (571) 272 – 1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666